       Case 3:19-cv-00226-DPM Document 50 Filed 12/17/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

MICHAEL ANTHONY AKINS dfb/a
ABC Construction Company                                     PLAINTIFF

v.                        No. 3:19-cv-226-DPM

S & R DEVELOPMENT, INC., HIREN PATEL,
President; LAMAR FOX, Site Supervisor                    DEFENDANTS

                                ORDER
     Corrected certificate of service, Doc. 49, appreciated. Given the
lapse, and the holidays, the Court extends Akins' s time to respond to
the motion, Doc. 45, until 8 January 2021.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
